Citation Nr: 1504802	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-42 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus, and if so, whether entitlement to service connection for pes planus is merited.

2.  Entitlement to service connection for a bilateral calf disorder, to include as secondary to pes planus. 

3.  Entitlement to service connection for left ankle tendonitis, to include as secondary to pes planus. 

4.  Entitlement to service connection for right ankle tendonitis, to include as secondary to pes planus. 

5.  Entitlement to service connection for a left knee disorder, to include as secondary to pes planus. 

6.  Entitlement to service connection for a right knee disorder, to include as secondary to pes planus. 

7.  Entitlement to service connection for a neck disorder, to include as secondary to pes planus. 

8.  Entitlement to service connection for a back disorder, to include as secondary to pes planus. 

9.  Entitlement to service connection for a left hip disorder, to include as secondary to pes planus. 

10.  Entitlement to service connection for a right hip disorder, to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2010, the Board remanded in order for the Veteran to be afforded a hearing before the Board.  The Veteran testified before a Decision Review Officer in September 2009 and before the undersigned Acting Veterans Law Judge in June 2011.  Thus, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board reopened the pes planus claim in June 2012, and it remanded for additional development.  The bilateral calf and right knee disorder claims are decided below, and the remaining eight issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no evidence of a bilateral calf disorder.

2. There is no evidence of a right knee disorder.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a bilateral calf disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for the establishment of service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in March 2008. The letter advised the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence. It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), private treatment records, and the reports of VA examinations in October 2009 and July 2012. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiners also provided rationales for their opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran had a Travel Board Hearing in June 20111 before the undersigned acting Veterans Law Judge (VLJ).  During the hearing, the acting VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013). 

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Bilateral Calf and Right Knee Disabilities

VA examined the Veteran in October 2009 and July 2012.  Moreover, the Veteran's claim file contains private treatment records dating to 2003. 

Neither VA examiner nor any of the private physicians have ever diagnosed the Veteran with either a bilateral calf or right knee disorder.  As the evidence shows the Veteran has not had a bilateral calf or right knee disorder during the pendency of this appeal, his claims must be denied.


ORDER

Entitlement to service connection for a bilateral calf disorder, to include as secondary to pes planus, is denied. 

Entitlement to service connection for a right knee disorder, to include as secondary to pes planus, is denied.


REMAND

The July 2012 VA examiner thoroughly reviewed the claims file and provided an extensive report.  However, the examiner must offer a supplemental opinion on the nine remaining appellate issues to account for the Veteran's dual-pronged theories of entitlement to service connection.  Therefore, remand is warranted.  

The Board previously reopened the Veteran's claim of entitlement to service connection for pes planus.  The Veteran's June 1968 Report of Medical Examination for Induction noted that the Veteran's feet were abnormal and he was diagnosed with mild pes planus; the Veteran's April 1970 Report of Medical Examination for Separation noted that the Veteran's feet were normal.  The VA examiner must determine whether the pes planus was aggravated beyond a natural progression by his military service.  

The Board finds that the issues of service connection for left ankle tendonitis, right ankle tendonitis, a left knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder, to include as secondary to pes planus are inextricably intertwined with the claim of service connection for pes planus.  The Board notes that, where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  However, the issue of service connection for pes planus is still before the Board and therefore, the action as to the issues of secondary service connection for left ankle tendonitis, right ankle tendonitis, a left knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder must be deferred as well.  The Board notes that the VA examiner should also opine if the Veteran's left ankle tendonitis, right ankle tendonitis, a left knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder are proximately due to or the result of the Veteran's pes planus.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the July 2012 examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) ON SERVICE ENTRY: On June 24, 1968, the Veteran's service entrance examination questionnaire notes he was diagnosed with mild pes planus.

ii) The Veteran receives Social Security Administration (SSA) disability compensation for his feet.  A May 2007 examiner diagnosed him with bilateral ankle tendonitis. 

iii) Service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, even though the July 2012 examiner found the Veteran did not have bilateral ankle tendonitis when he was examined, he had it in May 2007, and that is sufficient for the claim to proceed.

c) Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner should opine whether the Veteran's military service aggravated the pre-existing bilateral pes planus.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of pes planus present (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  

If the pes planus was not aggravated, explain why it was not.

d) The examiner must also respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

i) Was the Veteran's left ankle tendonitis - as diagnosed in May 2007 - CAUSED BY OR PERMANENTLY WORSENED by his pes planus?

ii) Was the Veteran's right ankle tendonitis - as diagnosed in May 2007 - CAUSED BY OR PERMANENTLY WORSENED by his pes planus?

iii) Was the Veteran's left knee disorder CAUSED BY OR PERMANENTLY WORSENED by his pes planus?

iv) Was the Veteran's neck disorder CAUSED BY OR PERMANENTLY WORSENED by his pes planus?

v) Was the Veteran's back disorder CAUSED BY OR PERMANENTLY WORSENED by his pes planus?

vi) Was the Veteran's left hip disorder CAUSED BY OR PERMANENTLY WORSENED by his pes planus?

vii) Was the Veteran's right hip disorder CAUSED BY OR PERMANENTLY WORSENED by his pes planus?

If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2. Review the medical examination report obtained to ensure that the remand directives have been accomplished.  If the report does not include adequate responses to the opinions requested, it must be returned to the providing examiner for corrective action.  

3. After undertaking any additional development deemed necessary, readjudicate the issue on appeal. IN PARTICULAR AS TO THE CLAIM OF SERVICE CONNECTION FOR PES PLANUS, THE RO/AMC MUST APPLY THE LAW REGARDING THE PRESUMPTION OF SOUNDNESS, AND THE PRESUMPTION OF AGGRAVATION CONSISTENT WITH THE LAW REVIEWED ABOVE.  If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


